Citation Nr: 1040870	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.	Entitlement to an initial compensable evaluation for bilateral 
pes planus and hallux deformity with degenerative joint disease, 
left first metatarsophalangeal joint, left calcaneal spur, and 
residuals of surgery, left fifth toe. 

2.	Entitlement to an initial evaluation higher than 20 percent for 
chronic lumbar strain.

3.	Entitlement to an initial evaluation higher than 10 percent for 
degenerative joint disease, left ankle with history of sprain and 
stress fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2001.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. The Veteran is appealing the initial assigned 
disability evaluations following grants of service connection for 
a bilateral foot condition, lumbar strain, and degenerative joint 
disease of the left ankle. See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals the initial rating for 
a disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since the 
effective date of service connection).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.













REMAND

There is specific additional development warranted prior to 
issuance of a decision in this matter. Therefore, the Board is 
remanding this case for identified development of the record.

The current evidence on file is insufficient to comprehensively 
evaluate the   service-connected disabilities on appeal. The 
Veteran last underwent pertinent     VA Compensation and Pension 
examinations in October 2006, some four years previously. Under 
applicable law, there must be a recent depiction of service-
connected disability for evaluation purposes. Therefore, new 
examinations are deemed necessary. See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. 
App. 498, 505-06 (1998) ("Where the record does not adequately 
reveal the current state of the claimant's disability ...the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).           

Significant, moreover, is that whereas the October 2006 
examination did not disclose actual findings of bilateral pes 
planus and hallux valgus, a more recent  July 2007 VA outpatient 
treatment record indicates that these conditions appear to 
manifest. The Veteran further alleges that the prior examiner did 
not fully consider his reported pain and symptomatology, so new 
examinations will provide a further opportunity to address his 
reported medical history as well.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA podiatric examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the VA 
examiner indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected bilateral pes planus,                 
in accordance with the rating criteria 
specified at             38 C.F.R. § 4.71a, 
Diagnostic Code 5276. The VA examiner should 
further comment upon whether              the 
Veteran has hallux valgus affecting one or 
both feet, and then comment upon the severity 
of such manifestation based on 38 C.F.R. § 
4.71a, Diagnostic Code 5280. 

Finally, the VA examiner should consider and 
apply           the alternate rating criteria 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, for evaluating a foot injury.          
The VA examiner should specifically comment 
upon whether the Veteran's right and left 
foot injuries (that is, the overall level of 
impairment of the foot due to service-
connected disability) are each productive of 
moderate, moderately severe, or severe left 
foot injury.

2.	The RO/AMC should then schedule the Veteran 
for a VA orthopedic examination to determine 
the current severity of the Veteran's 
disability due to chronic lumbar strain and 
left ankle disorder. The claims folder must 
be provided to and reviewed by the examiner 
in conjunction with the requested VA 
examination. All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail. It is requested that 
the VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected lumbar spine and 
left ankle disorders. In evaluating the 
Veteran,                the examiner should 
report complete range of motion findings for 
each affected joint. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joints 
are used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in terms 
of additional range of motion loss due to any 
weakened movement, excess fatigability or 
incoordination. 

3.	The RO/AMC should then review the claims 
file.              If the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal, based upon 
all additional evidence received. If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)


These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


